DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 61, 100, 133 in the submission filed 4/22/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 9 of the Office Action dated 3/12/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 59-66, 68, 70, 74, 95-100, 131-133 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 59 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for scanning a plurality of wells as generally set forth in Claim 59, the method including, in combination with the features recited in Claim 59, based on said identified second position, identifying, for each said well in said selected subset, an in-focus position of said well relative to at least one objective lens having a second magnification that is not greater than said first magnification; and using said at least one objective lens to scan each of said wells in said selected subset at said in-focus position of said well.  Claims 60-66, 68, 70, 74 are 
     Claim 95 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an auto-focusing device as generally set forth in Claim 95, the device including, in combination with the features recited in Claim 95, at least one objective lens having a second magnification, said second magnification being not greater than said first magnification, signals obtained with said at least one objective lens being used by said computation component for identifying said position of said well bottom surface with respect to each said well in said subset, said at least one objective lens configured for scanning each said well in said subset at said position of said well bottom surface.  Claims 97-100 are dependent on Claim 95, and hence are allowable for at least the same reasons Claim 95 is allowable.
     Claim 96 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an auto-focusing device as generally set forth in Claim 96, the device including, in combination with the features recited in Claim 96, at least one objective lens having a second magnification, said second magnification being not greater than said first magnification, said at least one objective lens configured for scanning each said well in said subset at said position of said well bottom surface.  Claims 131-133 are dependent on Claim 96, and hence are allowable for at least the same reasons Claim 96 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/28/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872